ON MOTION FOR REHEARING
Appellees have filed a motion for rehearing which calls attention to the fact that we did not, in our opinion, address the change of law which took place while the case was pending in our court.1 They cite Bradley v. Richmond School Board, 416 U.S. 696, 711, 94 S.Ct. 2006, 40 L.Ed.2d 476 (1973), and Adolph Coors Co. v. A & S Wholesalers, Inc., 561 F.2d 807, 809 (10th Cir. 1977).
*800In view of the fact that we did not consider the Bradley doctrine which was followed in Coors, we deem it appropriate that we give full consideration to this doctrine in the light of our particular facts. It is appropriate also to consider the change in the statute.
In Bradley, the district court awarded counsel fees for services rendered from March 10, 1970, to January 29, 1971. The award was made after the court had ordered into effect the non-interim desegregation plan which was approved. The Board appealed from that, and the appeal was pending when Congress enacted a provision in the Education Amendments of 1972, § 718 of Title VII of the Emergency School Aid Act, 20 U.S.C. § 1617, dealing with retroactive application to services rendered prior to enactment. The Supreme Court rejected the contention that a change in the law is to be given effect in a pending case only where that has been clearly stated by the Congress. The limitation on this rule was stated in Bradley as “unless doing so would result in manifest injustice or there is statutory direction or legislative history to the contrary.” 416 U.S. at 711, 94 S.Ct. at 2016. In view of the presence here of manifest injustice as well as statutory direction or legislative history to the contrary, we conclude that the consideration of the Bradley doctrine does not change the result which was reached in our principal opinion.
It was in the Public Utility Regulatory Policies Act of 1978, P.L. 95-617, 16 U.S.C. § 2601, et seq., (the 1978 Act), that the Federal Energy Regulatory Commission (FERC) was granted additional powers. This agency superseded the Federal Power Commission. It was empowered to order wheeling, whereas the Federal Power Commission had- not enjoyed this. See 16 U.S.C. § 824j (section 203 of the Act). It was also authorized to order power interconnects. See 18 U.S.C. § 824i (section 202 of the Act). See the Appendix to this supplemental opinion for the text of these two provisions.
Among the remedies which are sought by Sunflower in this case are wheeling and power interconnects together with antitrust relief and attorneys’ fees. Kansas Power and Light Company’s argument is that the cause ought to be remanded to the district court with directions to transfer the entire case to the FERC for determination of the issues over which that agency has jurisdiction. It no doubt hopes to prevail on the wheeling and interconnect issues, whereby the remaining issues will be stifled.
The request seems highly reasonable on its face. Unfortunately, however, such a referral is fraught with problems.
The first question is whether or not it satisfies the Bradley rule, which provides that the old law will obtain where manifest injustice would result from an application of the new law.
A second problem is that the provisions of the new law, read in connection with its legislative history, disclose that Congress intended that antitrust actions are to be heard by the Courts in the first instance. The amendments made by the 1978 Act do not give the FERC primary jurisdiction in cases of this character.2
The question is then whether a manifest injustice under Bradley, supra, would result from giving full effect to the revised provisions on a retroactive basis.
What is meant by the term “manifest injustice?” In this case the plaintiffs filed their action in 1975. Since then they have encountered every kind of delay known to man and to the law and now they face still further delay. If this matter is referred to the FERC, it may well be that once the Commission hears the case they will have a satisfactory hearing and justice will be properly administered. When will that be? It is impossible to make a prediction, but we *801can take notice of the fact that the Commission has a backlog, as do the courts. Also, Sunflower will find itself at the end of a new waiting line. There is an important difference between courts and administrative tribunals. We can order the district court to expedite these proceedings and thus it would be advantageous for Sunflower to be before the district court. Moreover, it seems unreasonable to divide the case up and have the Federal Power Commission exercise, if it can, its new authority with respect to wheeling and power interconnects while having the district court consider the antitrust claims.3 It appears more economical all around for one tribunal to hear and consider the entire case. This is more likely to produce not only a just result but a more expeditious handling of the entire matter. Certainly, “manifest justice” would be served by proceeding in this way, and it follows that manifest injustice would result if we were to allow the ease to be cut up or to languish in its entirety before the Commission. The Commission would have no discretion to give relief in the area of antitrust violations. It would be compelled to return that part of the case to the court.
The Fourth Circuit has held that “[divestiture of [a] matured right is a type of manifest injustice which the exception is designed to prevent.” See Coe v. Secretary of Health, Education and Welfare, 502 F.2d 1337, 1340 (4th Cir. 1974). It seems plain that a manifest injustice occurs when the application of a new law divests a party of a vested right or results in a violation of due process. At bar Sunflower seeks treble damages under the antitrust laws, injunctive relief in the form of wheeling and power interconnects, and attorneys’ fees. It is possible that it would not be deprived of its rights in this regard if the matter were to be transferred to the Commission. It is certain, however, that they would suffer delay and a hazard of complete denial because a delay of this kind is frequently critical.
Finally, Congress has shown its intention on many occasions that antitrust actions are to be tried by courts and that jurisdiction is to be retained not only over the antitrust actions but all related matters. Indications of such congressional intent are present in the 1978 Act. It is established in § 4, 16 U.S.C. § 2603, that “[njothing in this Act or in any amendment made by this Act affects —(1) the applicability of the antitrust laws to any electric utility or gas utility . . .” This is designed to insure that the courts will retain jurisdiction over the case even if wheeling and power interconnects are among the remedies sought. This is set forth clearly in the Conference Report, which reads in pertinent part as follows:
The conferees intend to preserve the jurisdiction of the Federal and State courts in actions under antitrust laws, whether or not the parties to such actions could have sought remedies under this legislation.
Specifically with regard to certain authorities to order interconnections and wheeling under title II, it is not intended that the courts defer actions arising under the antitrust laws pending a resolution of such matters by the Federal Energy Regulatory Commission. The conferees specifically intend to preserve jurisdiction of Federal and State courts to resolve, independent of the Commission, such actions, including for example, cases where a refusal to wheel electric energy is alleged to be in violation of such laws. The court should be able to act whether or not action by the Commission under the provisions in title II can be requested or would be justified. In this way, the courts have jurisdiction to proceed with antitrust cases without deferring to the Commission for the exercise of primary jurisdiction.
H.R.Cong.Rep. # 95-1750, 95th Cong.2d Sess. 68, reprinted in [1978] U.S.Code Cong. *802& Admin.News, pp. 7659, 7802 (emphasis added). Thus, even if we apply the new Act, the FERC has no primary jurisdiction in an antitrust case, even if injunctive relief, in the form of wheeling or power interconnections, is sought.
In sum, then, whether we consider the exceptions contained in Bradley to the rule that present law shall be applied, or in the light of the provisions of the new Act from which it is apparent that the FERC is lacking in primary jurisdiction over the case, there is no escape from the conclusion that the cause must be heard by the district court.
Accordingly, rehearing is granted for the purpose of considering the matters raised in the motion for rehearing.
The judgment based upon the original opinion and the supplemental opinion is final, and the motion for rehearing and the motion for rehearing en banc are fully disposed of.
APPENDIX
Sections 824i and 824j. are set out below as they appear in Title 16 of United States Code Annotated.
§ 8241. Interconnection authority— Powers of Commission; application by state regulatory authority
(a)(1) Upon application of any electric utility, Federal power marketing agency, qualifying cogenerator, or qualifying small power producer, the Commission may issue an order requiring—
(A) the physical connection of any co-generation facility, any small power production facility, or the transmission facilities of any electric utility, with the facilities of such applicant.
(B) such action as may be necessary to make effective any physical connection described in subparagraph (A), which physical connection is ineffective for any reason, such as inadequate size, poor maintenance, or physical unreliability,
(C) such sale or exchange of electric energy or other coordination, as may be necessary to carry out the purposes of any order under subparagraph (A) or (B), or
(D) such increase in transmission capacity as may be necessary to carry out the purposes of any order under subparagraph (A) or (B).
(2) Any State regulatory authority may apply to the Commission for an order for any action referred to in subparagraph (A), (B), (C), or (D) of paragraph (1). No such order may be issued by the Commission with respect to a Federal power marketing agency upon application of a State regulatory authority.
Notice, hearing and determination by Commission
(b) Upon receipt of an application under subsection (a) of this section, the Commission shall—
(1) issue notice to each affected State regulatory authority, each affected electric utility, each affected Federal power marketing agency, each affected owner or operator of a cogeneration facility or of a small power production facility, and to the public.
(2) afford an opportunity for an evidentiary hearing, and
(3) make a determination with respect to the matters referred to in subsection (c) of this section.
Necessary findings
(c) No order may be issued by the Commission under subsection (a) of this section unless the Commission determines that such order—
(1) is in the public interest,
(2) would—
(A) encourage overall conservation of energy or capital,
(B) optimize the efficiency of use of facilities and resources, or
(C) improve the reliability of any electric utility system or Federal power marketing agency to which the order applies, and
(3) meets the requirements of section 824k of this title.
*803Motion of Commission
(d) The Commission may, on its own motion, after compliance with the requirements of paragraphs (1) and (2) of subsection (b) of this section, issue an order requiring any action described in subsection (a)(1) of this section if the Commission determines that such order meets the requirements of subsection (c) of this section. No such order may be issued upon the Commission’s own motion with respect to a Federal power marketing agency.
Definitions
(e) (1) As used in this section, the term “facilities” means only facilities used for the generation or transmission of electric energy.
(2) With respect to an order issued pursuant to an application of a qualifying cogenerator or qualifying small power producer under subsection (a)(1) of this section, the term “facilities of such applicant” means the qualifying cogeneration facilities or qualifying small power production facilities of the applicant, as specified in the application. With respect to an order issued pursuant to an application under subsection (a)(2) of this section, the term “facilities of such applicant” means the qualifying co-generation facilities, qualifying small power production facilities, or the transmission facilities of an electric utility, as specified in the application. With respect to an order issued by the Commission on its own motion under subsection (d) of this section, such term means the qualifying cogeneration facilities, qualifying small power production facilities, or the transmission facilities of an electric utility, as specified in the proposed order.
Pub.L. 95-617, Title II, § 202, Nov. 9, 1978, 92 Stat. 3135.
Legislative History. For legislative history and purpose of Pub.L. 95-617, see 1978 U.S.Code Cong, and Adm.News, p. 7659.
§ 824j. Wheeling authority — Transmission service by any electric utility; notice, hearing and findings by Commission
(a) Any electric utility or Federal power marketing agency may apply to the Commission for an order under this subsection requiring any other electric utility to provide transmission services to the applicant (including any enlargement of transmission capacity necessary to provide such services). Upon receipt of such application, after public notice and notice to each affected State regulatory authority, each affected electric utility, and each affected Federal power marketing agency, and after affording an opportunity for an evidentiary hearing, the Commission may issue such order if it finds that such order—
(1) is in the public interest,
(2) would—
(A) conserve a significant amount of energy,
(B) significantly promote the efficient use of facilities and resources, or
(C) improve the reliability of any electric utility system to which the order applies, and
(3) meets the requirements of section 824k of this title.
Transmission service by sellers of electric energy for resale; notice, hearing and determinations by Commission
(b) Any electric utility, or Federal power marketing agency, which purchases electric energy for resale from any other electric utility may apply to the Commission for an order under this subsection requiring such other electric utility to provide transmission services to the applicant (including any increase in transmission capacity necessary to provide such services). Upon receipt of an application under this subsection, after public notice and notice to each affected State regulatory authority, each affected electric utility, and each affected Federal power marketing agency, and after affording an opportunity for an evidentiary hearing, the Commission may issue such an order if the Commission determines that—
(1) such other electric utility has given actual or constructive notice that it is unwilling or unable to provide electric service to the applicant and has been requested by the applicant to provide the transmission services requested in the application under this subsection, and
*804(2) such order meets the requirements of section 824k of this title.
Preservation of competitive relationships; replacement of electric energy; inconsistent state laws
(c) (1) No order may be issued under subsection (a) of this section unless the Commission determines that such order would reasonably preserve existing competitive relationships.
(2) No order may be issued under subsection (a) or (b) of this section which requires the electric utility subject to the order to transmit, during any period, an amount of electric energy which replaces any amount of electric energy—
(A) required to be provided to such applicant pursuant to a contract during such period, or
(B) currently provided to the applicant by the utility subject to the order pursuant to a rate schedule on file during such period with the Commission.
(3) No order may be issued under the authority of subsection (a) or (b) of this section which is inconsistent with any State law which governs the retail marketing areas of electric utilities.
(4) No order may be issued under subsection (a) or (b) of this section which provides for the transmission of electric energy directly to an ultimate consumer.
Termination or modification of order; notice, hearing and findings of Commission; contents of order; inclusion in order of terms and conditions agreed upon by parties
(d) (1) Any electric utility ordered under subsection (a) or (b) of this section to provide transmission services may apply to the Commission for an order permitting such electric utility to cease providing all, or any portion of, such services. After public notice, notice to each affected State regulatory authority, each affected Federal power marketing agency, and each affected electric utility, and after an opportunity for an evidentiary hearing, the Commission shall issue an order terminating or modifying the order issued under subsection (a) or (b) of this section. If the electric utility providing such transmission services has demonstrated, and the Commission has found, that—
(A) due to changed circumstances, the requirements applicable, under this section and section 824k of this title, to the issuance of an order under subsection (a) or (b) of this section are no longer met, or
(B) any transmission capacity of the utility providing transmission services under such order which was, at the time such order was issued, in excess of the capacity necessary to serve its own customers is no longer in excess of the capacity necessary for such purposes.
No order shall be issued under this subsection pursuant to a finding under subparagraph (A) unless the Commission finds that such order is in the public interest.
(2) Any order issued under this subsection terminating or modifying an order issued under subsection (a) or (b) of this section shall—
(A) provide for any appropriate compensation, and
(B) provide the affected electric utilities adequate opportunity and time to—
(i) make suitable alternative arrangements for any transmission services terminated or modified, and
(ii) insure that the interests of ratepayers of such utilities are adequately protected.
(3) No order may be issued under this subsection terminating or modifying any order issued under subsection (a) or (b) of this section if the order under subsection (a) or (b) of this section includes terms and conditions agreed upon by the parties which—
(A) fix a period during which transmission services are to be provided under the order under subsection (a) or (b) of this section, or
(B) otherwise provide procedures or methods for terminating or modifying such order (including, if appropriate, the return of the transmission capacity when necessary to take into account an increase, after the issuance of such order, in *805the needs of the electric utility subject to such order for transmission capacity).
Definitions
(e) As used in this section, the term “facilities” means only facilities used for the generation or transmission of electric energy-
Pub.L. 95-617, Title II, § 203, Nov. 9,1978, 92 Stat. 3136.
Legislative History. For Legislative history and purpose of Pub.L. 95-617, see 1978 U.S.Code Cong, and Adm.News, p. 7659.

. Specifically, the enactment of the Public Utility Regulatory Policies Act of 1978, P.L. 95-617, in which the Federal Energy Regulatory Commission was granted certain additional powers. As noted in footnote 1 to the original opinion, the Act in which the Department of Energy was created, the Department of Energy Organization Act, 42 U.S.C.A. § 7101, et seq., created the Federal Regulatory Energy Commission and transferred thereto certain powers and functions which had been exercised by the Federal Power Commission. 42 U.S.C.A. § 7171 and 42 U.S.C.A. § 7172(a).


. We have not overlooked the fact that there is some indication in the Conference Report from which it can be argued that the Congress did not intend for the FERC to exercise the wheeling power retroactively. In view of the position that we have taken in the first and second points and the discussion which follows, and in view of the fact that the issue of retroactivity or prospectiveness is not expressly before us, it is unnecessary for us to decide this issue.


. The district court held, below, that it would, pursuant to the primary jurisdiction doctrine, have to hold the antitrust issues in abeyance pending the Commission’s disposition of that part of the case over which the court felt the Commission had jurisdiction. This bifurcated procedure would, as appellees are well aware, result in further delay.